     Case 3:20-cv-00695-MMD-WGC Document 15 Filed 03/04/21 Page 1 of 1



1

2                                 UNITED STATES DISTRICT COURT
3                                        DISTRICT OF NEVADA
4                                                   ***
5      BARRY HARRIS,                                        Case No. 3:20-cv-00695-MMD-WGC
6                                         Petitioner,                     ORDER
7             v.
8
       CALVIN JOHNSON, et al.,
9
                                       Respondents.
10

11

12           In this habeas corpus action, Petitioner Barry Harris, represented by appointed
13    counsel, filed an application to proceed in forma pauperis on March 3, 2021. (ECF No.
14    14.) Based on the information provided with that application, the Court will deny the
15    application and will require Petitioner to pay the filing fee for this action.
16           It is therefore ordered that Petitioner’s application to proceed in forma pauperis
17    (ECF No. 14) is denied. Petitioner will have until and including April 9, 2021, to pay the
18    $5 filing fee for this action.
19           DATED THIS 4th Day of March 2021.
20

21
                                                  MIRANDA M. DU
22                                                CHIEF UNITED STATES DISTRICT JUDGE
23

24

25

26
27

28


                                                        1
